FILED
                            NOT FOR PUBLICATION                              FEB 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30161

               Plaintiff - Appellee,             D.C. No. 1:09-cr-30032-PA

  v.
                                                 MEMORANDUM *
ALFREDO AZAMAR-AGUIRRE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Alfredo Azamar-Aguirre appeals from the 87-month sentence imposed

following his guilty-plea conviction for possession of methamphetamine with

intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Azamar-Aguirre contends that the district court committed procedural error

because it failed to consider the 18 U.S.C. § 3553(a) factors, and did not

adequately explain the chosen sentence. The district court adequately explained

the reasons for the sentence it selected, as it explicitly considered the 18 U.S.C.

§ 3553(a) sentencing factors, and Azamar-Aguirre’s mitigation argument. See

United States v. Carty, 520 F.3d 984, 991-92 (9th Cir. 2008) (en banc).

      Azamar-Aguirre also argues that his sentence is substantively unreasonable

because, under the circumstances of his case, it is greater than necessary to

accomplish the purposes of sentencing. In light of the totality of the circumstances

and the § 3553(a) factors, the sentence is not substantively unreasonable. See Gall

v. United States, 552 U.S. 38, 51 (2007); see also United States v. Gutierrez-

Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (explaining that weight to be given the

§ 3553(a) factors in a particular case “is for the discretion of the district court”).

      AFFIRMED.




                                            2                                      10-30161